ACCEPTED
                                                                                                03-13-00790-CV
                                                                                                        6726909
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           8/31/2015 2:39:19 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                 No. 03-13

 T. Mark Anderson,                                 $            IN TI{E THIRD
                                                                         RECEIVED IN
 as co-executor of the estate   of                                      3rd COURT OF APPEALS
                                                   $                        AUSTIN, TEXAS
 Ted Anderson, and                                 $                    8/31/2015 2:39:19 PM
 Christine Anderson,                               $                      JEFFREY D. KYLE
 as co-executor of the estate   of                                              Clerk
                                                   $
 Ted Anderson, Appellants                          $
                                                   $
 V.                                                $                COURT OF APPEALS
                                                   $
 Richard T. Archer, David                          $
 B. Archer, Carol Archer                           $
 Bugg, John V. Archer,                             $
 Karen Archer Ball, and                            $
 Sheni Archer, Appellees                           $                AUSTIN, TEXAS



      On the   3lst day of August,     15,              ly appeared Gerald D. McFarlen,

who, being first duly sworn,                 his          stated    he is the attorney for

Appellants/Cross-appellees, that     is familiar       ith the facts stated in the Motion to

Withdraw and Motion for Conti           ,ffid           are within his knowledge and true

and correct.



                                                                     arlen


      Subscribed and sworn to be        me this        1st day of   August,2015.




                                                           Public
     I do hereby certify that on      llst   day   August, 2015, a true and correct
copy of the foregoing veri            WAS             to all counsel of record in
accordance with the Texas Rules     Cii/il


      Laurie Ratliff
      Ikard, Golden, Jones, P.C.
      400 West 15ft Street. Suite
      Austin, Texas 7870I
      ATTORNEYS FOR                                APPELLANTS




                                                   D. McFARLEN